The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a response to Applicant’s communication filed on February 28, 2022.  Application No. 17/682,065, filed February 28, 2022, is a Continuation of U.S. Nonprovisional Application No. 17/090,353, filed November 5, 2020, (now abandoned) is a Continuation of U.S. Nonprovisional Application No. 16/819,317, filed March 16, 2020, (now abandoned) which is a Continuation of U.S. Nonprovisional Application No. 16/543,653, filed August 19, 2019, (now abandoned) which is a Continuation of U.S. Nonprovisional Application No. 16/256,070, filed January 24, 2018, (now abandoned) which is a Continuation of Nonprovisional Application No. 16/011,870, filed June 19, 2018, (now abandoned) which is a Continuation of U.S. Nonprovisional Application No. 15/813,422, filed November 15, 2017, (now abandoned) which is a Continuation of U.S. Provisional Application No.  15/266,095, filed September 15, 2016, (now abandoned) which is a Continuation of U.S. Provisional Application No. 14/625,046, filed February 18, 2015, (now abandoned) which is a Continuation of U.S. Provisional Application No. 14/221,372, filed March 21, 2014 (now abandoned), which is a Continuation of U.S. Nonprovisional Application No.13/832,285, filed March 15, 2013 (now abandoned), which is a Continuation of U.S. Nonprovisional Application No.13/487,289, filed June 4, 2012, (now abandoned) which is a Continuation of U.S. Provisional Application No.13/227,003, filed September 7, 2011, (now abandoned) which is a Continuation of U.S. Provisional Application No. 12/966,102, filed December 13, 2010, (now abandoned) which is a Continuation of U.S. Provisional Application No. 12/401,945, filed March 11, 2009, (now abandoned) which is a Continuation of U.S. Provisional Application No. 10/584,208, filed June 23, 2006, (now abandoned) which is a 371 of PCT/JP04/19451, filed December 17, 2004, and claims foreign priority to Japanese Application No. JAPAN 2003-431788, filed December 26, 2003.  Claims 1-26 are pending.  
Claim Rejections - 35 USC § 102(e)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-18 and 20-25 are rejected under 35 U.S.C. 102(e) as being anticipated by Acemoglu et al., U.S. Patent No. 7,371,865 (see February 28, 2022, IDS).  Acemoglu et al., discloses a method of storing a compound of formula (1), i.e., (E)-(3R,5S)-7-[2-cyclopropyl]-4-(4-fluoro-phenyl)-quinolin-3-yl]-3,5-dihydroxy-hept-6-enoic acid, calcium salt, crystalline powder, comprising 10.6% (w/w) water.  Acemoglu et al. discloses the following: 

    PNG
    media_image1.png
    156
    707
    media_image1.png
    Greyscale

Acemoglu et al., Specification, Col. 30, Lns. 56-59.)  Acemoglu et al. also discloses a method for storing the crystal as defined in claim 1, comprising maintaining the water content of pitavastatin calcium salt at greater than 4%, at 10.6%.  (Id).  Inherent in the disclosure is the X-Ray powder diffraction of the instant invention.  Presumed from the disclosure of the present invention, when the water content of the crystal form is greater than 4%, as in the compound of the prior art (10.6%), the crystal will have an X-Ray diffraction pattern as shown in Fig. 1.  (Specification, p. 4, para. [0022].)   
	With respect to claims 9-18, Acemoglu et al. also discloses a method of storing pitavastatin, wherein the pitavastatin calcium salt is produced by adding a calcium compound to a compound of formula (2), dissolved in water or in an alcohol containing at least 60% of water; filtering the precipitated crystals; and drying the crystals at 20-25°C so that a water content of the crystals is greater than 4% (w/w), again, i.e., 10.6%.  (Id., Lns. 45-59.)   
Notably, the preamble of the claims is drawn to a method of storing.  However, neither the claims nor the specification define what is intended by the storing limitation of the claims.  The claims taken as a whole are drawn to method of preparing, not storing, a pitavastatin calcium salt crystal form having certain water content.   Accordingly, the "storing" aspect of the present invention does limit the claims as presently construed.  See MPEP 2112.02.II Effect of the Preamble: Preamble Statements Reciting Purpose or Intended Use, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.”    
Lastly, regarding the pharmaceutical or veterinary medicine composition of claim 21, the prior art discloses the pitavastatin calcium salt composition as presently claimed.  Id. Col. 30. lns. 55-65.   Reading the claims broadly, the compound of the prior art which is formed in a composition of crystalline white powder with a water content of 10.6% meets the composition limitation of the claimed invention.  Id.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acemoglu et al., U.S. Patent No. 7,371,865, in view of WHO Technical Report Series 902: WHO Expert Committee on Specifications for Pharmaceutical Preparations, 36th Rpt. (2002) (see February 28, 2022, IDS for both references).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Acemoglu et al., teaches a method of storing a compound of formula (1), i.e., (E)-(3R,5S)-7-[2-cyclopropyl]-4-(4-fluoro-phenyl)-quinolin-3-yl]-3,5-dihydroxy-hept-6-enoic acid, calcium salt, crystalline powder, comprising 10.6% (w/w) water.  Acemoglu et al. discloses the following: 

    PNG
    media_image1.png
    156
    707
    media_image1.png
    Greyscale

(Acemoglu et al., Specification, Col. 30, Lns. 56-59.)  Acemoglu et al. also teaches a method for storing the crystal as defined in claim 1, comprising maintaining the water content of pitavastatin calcium salt at greater than 4%, at 10.6%.  (Id.)  Inherent in the disclosure is the X-Ray powder diffraction of the instant invention.  Presumed from the disclosure of the present invention, when the water content of the crystal form is greater than 4%, as in the compound of the prior art (10.6%), the crystal will have an X-Ray diffraction pattern as shown in Fig. 1.  (Specification, p. 4, para. [0022].)  
The difference between the method of the prior art and present invention is that the prior art does not disclose the step of claim 19, for maintaining the water content of the pitavastatin calcium salt comprising storing under air tight conditions.   
Nonetheless, it was known at the time of the invention that the water content of a pharmaceutical can be maintained under air tight conditions.  See WHO Technical Report Series 902: WHO Expert Committee on Specifications for Pharmaceutical Preparations, 36th Rpt. (2002), p. 142, Sec. 5.1.2 Requirements for dosage form containers.  
In this case, it would have been obvious to store the moisture sensitive pitavastatin calcium salt compound/composition of the claimed invention under air tight conditions with a reasonable expectation of success.  The pitavastatin calcium salt of the claimed invention was known at the time of the invention, along with the water content sensitivity of the compound.  It was also known at the time of the invention to store moisture sensitive compounds in tightly closed containers or moisture proof packs.  Accordingly, it would have been obvious to store the moisture sensitive pitavastatin calcium salt in an air tight container with the reasonable expectation of maintaining the water content of the stored compound.  Known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Conclusion
No claims allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625